El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La corte inferior, después de celebrado un juicio sobre los méritos del caso, desestimó la demanda en la cual se so-licitaba de la corte se condenara al demandado a devolver a los demandantes la posesión material de la finca mediante injunction; y alegan abora los apelantes que:
“1. La corte erró al no dictar sentencia en las alegaciones;
“2. La corte erró al apreciar la prueba y dictar una sentencia contraria a la evidencia y a la ley.
La moción solicitando se dictara sentencia sobre las ale-gaciones se fundaba en un juramento defectuoso en la con-testación. El demandado ofreció enmendar si la corte lo creía necesario y ciertamente procedió a verificar la enmienda antes de dictarse sentencia. La corte inferior, en vez de resolver la moción cuando le fué presentada, se reservó su resolución y continuó la celebración del juicio. Esa, por supuesto, no es una práctica recomendable, y asumiendo que el juramento era fatalmente defectuoso, la negativa de la corte a resolver la cuestión así planteada antes de continuar con la celebración del juicio, de baber sido escepcionada por *644el demandante, probablemente hubiera dado lugar a la re-vocación de la sentencia. Pero el demandante no protestó ni tomó excepción a esa actuación de la corte, y la objeción al juramento enmendado qne fué aceptado como suficiente por la corte inferior se presenta demasiado tarde al hacerse por primera vez en apelación.
Aceptando en pro del argumento qne la teoría de los ape-lantes respecto a' la ley en cnanto a otros aspectos del pre-sente caso, es correcta, en términos generales, sin embargo nn examen cuidadoso de la prueba no revela ningún error tan manifiesto en la apreciación de dicha prneba qne justifi-que a esta corte en modificar la conclusión a qne llegó el juez sentenciador, menoa en lo qne respecta a la imposición de costas. En vista de todas las circunstancias no encon-tramos en los autos ningún fundamento adecuado para el pronunciamiento en este sentido.
Debe modificarse la sentencia apelada de acuerdo con esta opinión y, así modificada, confirmarse.